Orders of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about May 20, 1999, insofar as appealed from, terminating respondent-appellant’s parental rights to the subject children and committing their guardianship and custody to petitioner agency and the Commissioner of Social Services for the purpose of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent failed to cooperate with the agency’s efforts to find him housing separate from his wife, whose parental rights were also terminated in the order on appeal upon a finding that she failed to enter a drug treatment program (cf., Matter of Star Leslie W., 63 NY2d 136, 143). Termination of respondent’s parental rights so as to free the children for adoption by their foster mother, rather than a suspended judgment, is in the children’s best interests in view of the ample time and opportunity already given respondent to find adequate housing separate from his wife. We note the caseworker’s testimony that the foster mother is willing to allow respondent to continue visiting the children in the event she adopts them and we suggest that such continued visitation be included in any order of adoption. Concur — Tom, J. P., Mazzarelli, Ellerin, Lerner and Andrias, JJ.